DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of claims:
Claims 1-18 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/11/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.



Claims 1-18 of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7-12, 14-19 and 21 of U.S. Patent No. 11,252,448. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-18 are broader variations of the listed claims in ‘448’ patent.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-18 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Zenoni, USPG_Pub. 2004/0034873.

	Regarding claims 1, 7, 13, Zenoni discloses a system for providing alternate content, the system comprising at least one processor (Para. 20 (ENS 102 has a processor not shown)) and at least one memory including a computer program code, the at least one memory and the computer program code configured to, with the at least one processor (Para. 19-21, 25 (to perform the server functions independent of human command a computer program and memory are required)), cause the system to: 
stream content via a first video stream to a user computing entity, wherein the first video stream is accessed by the user computing entity via a first uniform resource indicator (URI) and a plurality of segments are provided via the first video stream to facilitate streaming of the content (Para. 23 (user may be streaming news on fox channel-first URI)); and while streaming the content via the first video stream:
(1) determine the alternate content is available to be provided to the user computing entity (Para. 23 (while streamina an event may occur-stocks may go up by threshold amount)); and 
(2) responsive to determining that alternate content is available to be provided to the user computing entity (Para. 23 (in response to that a notification will be generated for the user)): 
(a) provide a signaling mechanism to the user computing entity indicating
that alternate content is available (fig. 2A, 202; Para. 32 (A GUI will be displayed over the program user is watching)); and
		(b) responsive to receiving a request for the alternate content originating from the user computing entity (Para. 32 (fig. 2B, 2C 2D are the three possible segments that the user can alternately switch to view the event that occurred)):
			(i) suspend a current segment of the plurality of segments that is currently being provided via the first video stream (Para. 32 (program will be paused until user finishes watching alternate content before it can be resumed-fig. 6; Para. 46));
			(ii) stream the alternate content to the user computing entity via a second video stream accessed by the user computing entity via the first URI (Para. 32, 46-47 (any of the links/URI selected by user is different from the URI of the ongoing program-main program)); and 
			(iii) responsive to receiving an indication of completion of streaming the alternate content via the second video stream, resume the current segment of the plurality of segments to facilitate continued streaming of the content via the first URI (Pra. 46).  

Regarding claims 2, 8, 14, Zenoni discloses all in claims 1, 8, 15.  In addition Zenoni discloses that the apparatus, wherein the continued streaming of the content is conducted over the first video stream (Para. 46 (set top box returns to the original channel)).

Regarding claims 3, 9, 15, Zenoni discloses all in claims 1, 7, 13.  In addition Zenoni discloses the apparatus wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus to have a request provided to the user computing entity to re-activate the first URL to switch back to the first video stream upon completion of streaming the alternate content over the second video stream (Para. 46 (because the set top box returns to the original channel automatically-a command to return to the original channel/first URI is required)).  


Regarding claims 4, 10, 16, Zenoni discloses all in claims 1, 7, 13.  In addition Zenoni discloses the apparatus, wherein the continued streaming of the content is conducted over the second video stream (Para. 47 (that based on user selection in steps 614, 618, 622 the content on the selected second channel or web site will be carried out over the second channel/URI)).

Regarding claims 5, 11, 17, Zenoni discloses all in claims 1, 7, 13.  In addition Zenoni discloses the apparatus, wherein the request for the alternate content is received as a result of a user of user computing entity indicating a desire to view the alternate content (Para. 25 (the event notifications are provided to user based on profile matching –so they are of interest to the user)).

Regarding claims 6, 12, 18, Zenoni discloses all in claims 1, 7, 13.  In addition Zenoni discloses the apparatus, wherein the alternate content comprises at least one of an emergency messages, news break, and weather advisory (Para. 23 (news, stocks, weather etc.)).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY BANTAMOI whose telephone number is (571)270-3581.  The examiner can normally be reached on M-F 9-5 EST..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANTHONY BANTAMOI/Examiner, Art Unit 2423